Citation Nr: 1639970	
Decision Date: 10/04/16    Archive Date: 10/19/16

DOCKET NO.  12-27 165A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial evaluation for residuals of traumatic brain injury, manifested by headaches, higher than 0 percent, effective September 9, 2009; 10 percent, effective September 16, 2010; and 30 percent, effective June 17,  2013.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for peripheral neuropathy of the right upper extremity.

5.  Entitlement to service connection for chronic disabilities of the knees.

6.  Entitlement to service connection for chronic disabilities of the ankles.

7.  Entitlement to service connection for a chronic psychiatric disability, to include major depressive disorder, anxiety disorder, and temperament disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service in the U.S. Air Force from May 1974 to May 1978 and in the U.S. Navy from November 1978 to December 1992. 

This matter comes to the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which, in pertinent part, granted service connection for mixed headache disorder (claimed as migraines) and assigned a 0 percent rating, effective September 9, 2009; and denied service connection for pain in the bilateral knees and ankles, a temperament disorder, hearing loss, tinnitus, and right upper extremity peripheral neuropathy.  

In a July 2011 rating decision, the RO granted service connection for mild traumatic brain injury and assigned a 10 percent rating, effective September 16, 2010.  The RO also granted an increased rating of 30 percent for residuals of traumatic brain injury, effective June 17, 2013 in an August 2013 rating decision.  The RO further noted in the August 2013 rating decision that the evaluation for mild traumatic brain injury rated as 10 percent was decreased to 0 percent, effective June 17, 2013.

Although the RO has treated the claim for headaches and traumatic brain injury as two separate claims, statements from the Veteran have shown that he is essentially claiming residuals of traumatic brain injury, to include headaches.  See, e.g., September 16, 2010 statement.  The medical evidence also is consistent with the Veteran's complaints.  Thus, for clarity, as noted on the first page of this decision, the Board will characterize the claim on appeal as residuals of traumatic brain injury to include headaches, with staged ratings of 0 percent, effective September 9, 2009; 10 percent, effective September 16, 2010; and 30 percent, effective June 17, 2013.

The issues of increased rating for residuals of traumatic brain injury characterized by headaches, and service connection for bilateral hearing loss and tinnitus, peripheral neuropathy of the right upper extremity, and chronic disabilities of the knees and ankles are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

It is at least as likely as not that the Veteran's currently diagnosed psychiatric disability, to include major depressive disorder and anxiety disorder, is secondary to his service-connected residuals of traumatic brain injury with headaches and cervical spine disability.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disability to include major depressive disorder and anxiety disorder have been met. 38 U.S.C.A. § 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2015).







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 C.F.R. § 3.159; see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In this decision, the Board grants service connection for a psychiatric disability, to include major depressive disorder and anxiety disorder.  As this represents a complete grant of the benefit sought on appeal with respect to that matter, no discussion of VA's duty to notify and assist is necessary.

II.  Service Connection for Psychiatric Disability

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

A veteran may be granted service connection for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection may also be granted for a disability proximately due to or the result of a service-connected disability and where aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49   (1990).  In this regard, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden  v. Derwinski, 2 Vet. App. 97, 101 (1992).

The service treatment records show that the Veteran had a head trauma with loss of consciousness while playing football in November 1987.  In May 1989 he was seen in the emergency room of the National Naval Medical Center and was assessed as having aggressive behavior.  He had a two-week history of aggressive and hostile ideation.  The Veteran related this change to a football injury the previous year.  A May 1989 consultation sheet showed a provisional diagnosis of posttraumatic migraine/ dizziness, episodic dyscontrol versus depression or personality disorder.  It was noted that the Veteran had bouts of severe depression, irritability, and aggressiveness toward his co-workers and family, and worried that he might lose control.  The assessment was no diagnosis on Axis I; and borderline personality traits on Axis II. 

On a Report of Medical History at re-enlistment in the U.S. Navy in June 1990, the Veteran stated that he had seen a psychiatrist for four months at Bethesda Naval Center.  Psychiatric examination in June 1990 was normal.  

After service, the Veteran underwent a VA examination in June 2010.  The examiner diagnosed the Veteran with depressive disorder and found that this disability was less likely than not related to his military service, or the head injury in service.  The rationale was that the Veteran was diagnosed with borderline personality traits in service and had not sought any mental health treatment since discharge.  

A June 2013 VA psychiatric examination also notes that the Veteran's current depressive disorder was not caused by or a result of the Veteran's active service.  The rationale was that there was no objective medical evidence that a chronic mental health condition occurred while in service or developed within 18 months post-discharge that has become chronic and was maintained until present.

In addition, the Veteran underwent several VA traumatic brain injury examinations.  A VA examiner in June 2010 noted that the precise psychological diagnosis was out of the examiner's scope of diagnosis.  A March 2011 VA traumatic brain injury examination further notes that the Veteran's precise psychological diagnosis was out of the examiner's scope to render and diagnosis.  It was noted that any emotional/ behavior/ cognitive signs and symptoms identified were a part of a mental disorder and did not represent residuals of traumatic brain injury.  

In May 2013 a VA traumatic brain injury report notes that the Veteran's minimal cognitive complaints and depression/ anxiety are not caused by his traumatic brain injury.  They were deemed to be a part of a mental disorder and did not represent residuals of traumatic brain injury.

An April 2012 VA psychology consult shows, however, that the Veteran had a long history of chronic pain issues related to neck and head injury sustained while in the Navy.  The Veteran stated that for the last 25 years he had experienced a variety of headaches and neck pain.  The VA psychologist noted that the Veteran's depression started 10 years ago with no apparent trigger, although chronicity and worsening of pain syndrome was one likely source. 

The Veteran is presently service-connected for residuals of traumatic brain injury, manifested by headaches, and cervical spine disability as a result of his injuries in service.

As the Veteran is service-connected for residuals of traumatic brain injury, including headaches, and a cervical spine disability, and a VA psychologist has determined that a likely source of the Veteran's depression is his chronic pain associated with his headaches and neck pain, the evidence overall is favorable to his claim.  While the findings in service were not found to be related to his present psychiatric disability, given that the post-service diagnosis of depression has been related to service-connected disabilities, any remaining doubt is resolved in the Veteran's favor.  See 38 C.F.R. § 3.102.

Therefore, the Veteran's claim for service connection for a psychiatric disability to include depression and anxiety disorder is granted.


ORDER

Entitlement to service connection for a chronic psychiatric disability, to include major depressive disorder, anxiety disorder, and temperament disorder, is granted.


REMAND

The Veteran seeks service connection for bilateral hearing loss and tinnitus, which he relates to exposure to acoustic trauma in service.  Personnel records show that he was an Aircraft Maintenance Specialist in the Air Force and a Radioman (Surface Communications Systems Operator) in the Navy.  Thus, he is presumed to have been exposed to acoustic trauma.

A VA examination was provided in May 2010, which showed that the Veteran had hearing loss for VA purposes.  The May 2010 VA examiner found that the Veteran's hearing loss and tinnitus was not related to military service, due in part, because his hearing was normal at separation from service in May 1978.  The examiner, however, did not address the Veteran's second period of service from November 1978 to December 1992.   

In May 2013, another VA examiner was asked to provide an opinion on the etiology of the Veteran's hearing loss and tinnitus with the understanding that the Veteran was discharged from active duty service in 1992, not 1978, as previously reported.  The VA examiner found that the Veteran's hearing loss and tinnitus was not related to military service on the basis that the Veteran's hearing was normal in service; there was no evidence of acoustic trauma; and no significant threshold shift in the ears from November 1974 to December 1992.  The examiner also noted that the Veteran had reported significant occupational and recreational noise exposures after service on examination in May 2010.

The Veteran noted on the examination in May 2010 that after service he had been a truck driver for 15 years with hearing protection, and also had attended a few concerts without hearing protection.  However, the Veteran also noted that in the military he was exposed to noise from jet aircraft and ground equipment without hearing protection.  Thus, it is inaccurate for the examiner in May 2013 to determine that there was no evidence of acoustic trauma in service.

It also is worth noting that while the May 2013 examiner determined that the Veteran's threshold shift in service was not significant, a November 1974 audiogram shows, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
0
LEFT
5
5
5
5
5



On the December 1992 separation examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
10
10
LEFT
5
15
10
15
5

Finally, the Board finds that on review, the May 2013 VA opinion does not appear to consider the lay evidence of record and appears to be based primarily upon the absence of a hearing loss disability during service.  The absence of in-service evidence of a hearing disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385 ) is not always fatal to a service connection claim and that regardless of in-service test results, the Veteran may establish entitlement to service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service.  See Hensley  v. Brown, 5 Vet. App. 155   (1993). 

Thus, another medical opinion is needed that considers the lay contentions with adequate rationale. 

Regarding the service connection claim for right upper extremity radiculopathy, the service treatment records show that at the time of the November 1987 head injury the Veteran also sustained neck trauma with bilateral upper extremity transient paresthesia.  The Veteran is presently service-connected for degenerative disk disease of the cervical spine, cervical spondylosis, and left upper extremity radiculopathy, related to the in-service injury.  The RO denied the Veteran's claim for the right side radiculopathy finding that there was no present pathology found on examination in June 2010.  See July 2010 rating decision.  

A June 2012 cervical spine x-ray examination shows severe C5-C6 and moderate C3-C4 degenerative disc disease with marked bony stenosis on the right C5-C6 and mild left C5-C6 neural foramina due to encroachment by osteophytes.  The examining clinician noted that these changes could cause radiculopathy.  A June 2013 VA peripheral nerve examination, however, found no objective clinical evidence of right cervical radiculopathy.  Several days later, however, the Veteran underwent a VA neurology consult at Lake City, and reported that his symptoms from his head injury were getting worse, including hand tremors that he had experienced since service.  Also, on objective evaluation he had mild bilateral stocking loss sensation to temperature in the upper extremities. 

As the evidence suggests that the Veteran might have objective clinical findings of radiculopathy in the right upper extremity, another examination is warranted to resolve the service connection claim for radiculopathy of the right upper extremity.

As for the service connection claims for bilateral knee and ankle disabilities, the Veteran underwent VA examination in June 2010, which noted soft tissue injury to the right ankle in service in March 1985 and complaints of bilateral knee pain with swelling and prepatellar bursitis in 1985.  The Veteran had continued to complain of bilateral knee and ankle problems since service.  The examiner conducted range of motion studies and physically manipulated the knees and ankles and determined that the knees and ankles were normal, and that further diagnostic testing was not necessary.  Based on the normal findings, no serious injury in service, and no abnormal radiographs, or ongoing problem, the examiner determined that it was less likely than not that the Veteran's claimed bilateral knee and ankle problems were related to service.

Since that time a June 2013 VA treatment record notes that the Veteran complained of joint pain in the knee and ankles.  As the Veteran is shown to have injury to the bilateral knees and right ankle in service, has submitted competent statements that he has had ongoing problems in his knees and ankles since service, and more recent medical evidence has suggested an ongoing problem in the knees and ankles, further examination is warranted to determine whether the Veteran's has a present diagnosis to explain his ongoing symptoms of pain in the knees and ankles, and whether these are related to his injuries in military service.

Finally, regarding the claim for a higher rating for residuals of traumatic brain injury, manifested by headaches, the record shows the Veteran was last evaluated for compensation and pension purposes in June 2013.  Several days later, a VA neurology consult shows the Veteran reported worsening symptoms of his residuals of traumatic brain injury.  He noted that he had multiple types of headaches and that he also had hand tremors that had started in service and were getting worse.  As the evidence suggests a worsening of the Veteran's residuals of traumatic brain injury since it was last evaluated, including further manifestations other than just headaches, additional examination is warranted to assess the present severity of this disability.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain any additional, relevant treatment records pertaining to the Veteran's residuals of traumatic brain injury, hearing loss, tinnitus, right upper extremity peripheral neuropathy, and bilateral knee and ankle disabilities from the Lake City, Florida VAMC dated from December 2014 to present.

2.  Ask the Veteran to identify any additional treatment concerning his residuals of traumatic brain injury, hearing loss, tinnitus, right upper extremity peripheral neuropathy, and bilateral knee and ankle disabilities.  Make reasonable efforts to obtain any relevant records identified by the Veteran.

3.  Thereafter, schedule the Veteran for a VA examination with an examiner with the relevant background, if possible, to ascertain the etiology of the Veteran's claimed bilateral hearing loss and tinnitus since his separation from military service.  The VBMS file should be accessible to the examiner for review in conjunction with the examination and the examination report should reflect that the examiner reviewed the VBMS file.  All appropriate testing should be conducted to determine whether the Veteran has bilateral hearing loss and tinnitus.

Then the examiner also should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that his current bilateral hearing loss and tinnitus had its clinical onset during active service or is related to any in-service disease, event, or injury, including any exposure to acoustic trauma from his military occupational specialty (MOS) as Aircraft Maintenance Specialist in the Air Force and a Radioman (Surface Communications Systems Operator) in the Navy.

In providing this opinion, the examiner should acknowledge the following:

(a)  The Veteran's military occupational specialty (MOS) was Aircraft Maintenance Specialist in the Air Force and a Radioman (Surface Communications Systems Operator) in the Navy.  

(b)  The Veteran has submitted statements that he has had hearing problems since returning from service.  

(c)  The service treatment records show a shift in auditory thresholds from the entrance examination in November 1974 and the separation examination in December 1992.

(e)  Any statements from the Veteran asserting symptoms of hearing loss and tinnitus in service and since his discharge from service.

Please note: a lack of diagnosis of hearing loss or tinnitus in service without consideration of additional evidence, including exposure to acoustic trauma in service is not sufficient, alone, as a medical reason for there being no relationship to service.

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

4.  Schedule the Veteran for a VA examination with a clinician of relevant experience to determine the nature and etiology of any right upper extremity peripheral neuropathy.  The VBMS file should be accessible to the examiner for review in conjunction with the examination and the examination report should reflect that the examiner reviewed the VBMS file.  

After a review of the VBMS file and examination of the Veteran, including conducting any neurological and/ or EMG testing, if indicated, the examiner should do the following:

(a)  State whether the Veteran presently has any neurological findings in the right upper extremity, i.e., cervical radiculopathy, hand tremor, neuropathy, etc.    

(b)  If so, state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any present right upper extremity neurological impairment was caused by any event, disease, or injury in service, including the head and neck injury in November 1987.  

The examiner also should review any newly obtained medical records and any competent statements that he has experienced continuous right extremity symptoms since service. 

The examiner is advised that the Veteran is competent to report his symptoms and his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted from a medical perspective, the examiner should provide a rationale for doing so.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason. 

5.  Schedule the Veteran for a VA examination with a clinician of relevant experience to determine the nature and etiology of any disabilities of the knees and/ or ankles.  The VBMS file should be accessible to the examiner for review in conjunction with the examination and the examination report should reflect that the examiner reviewed the VBMS file.  

After a review of the VBMS file and examination of the Veteran, including any necessary clinical testing, such as x-rays or MRI studies, if indicated, the examiner should do the following:

(a)  State whether the Veteran presently has any current disabilities in the knees and/ or ankles, i.e., strain, arthritis, etc.    

(b)  If so, state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any present knee and/ or ankle impairment was caused by any event, disease, or injury in service, including the soft tissue injury to the right ankle in service in March 1985 and several complaints of bilateral knee pain with swelling and prepatellar bursitis over the course of months in 1985.  

The examiner also should review any newly obtained medical records and the Veteran's competent statements that he has experienced continuous pain in the knees and ankles since service. 

The examiner is advised that the Veteran is competent to report his symptoms and his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted from a medical perspective, the examiner should provide a rationale for doing so.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

6.  Schedule the Veteran for a VA residual of traumatic brain injury (TBI) examination to identify and evaluate all impairment associated with his service-connected TBI.  The VBMS file should be accessible to the examiner for review in conjunction with the examination and the examination report should reflect that the examiner reviewed the VBMS file.  

The examination should be performed in accordance with current guidelines for such examinations, and all pertinent clinical findings recorded in detail. 

In the examination report, the examiner must address,  among other findings, whether the Veteran has physical (including neurological) dysfunction, related to his TBI.  As noted on a June 2013 neurological consult, the Veteran has complained of hand tremors since military service.

The examiner is advised that the Veteran is competent to report his symptoms and his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted from a medical perspective, the examiner should provide a rationale for doing so.

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

7.  Next, review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

8.  Finally, readjudicate the claim on appeal.  If any of the benefits remains denied, issue the Veteran a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


